


Exhibit 10.24

 


WARRANT

 

                                                                THIS WARRANT OR
THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.  THIS WARRANT, OR THE SHARES ISSUABLE HEREUNDER, MAY NOT BE
SOLD OR TRANSFERRED EXCEPT AS SET FORTH HEREIN OR IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR THE AVAILABILITY OF AN EXEMPTION FROM
REGISTRATION THEREUNDER.

 

 

W-1

 

7,100,000

 

 

 

shares of Common Stock

 

3COM CORPORATION

 

WARRANT TO PURCHASE COMMON STOCK


VOID AFTER DECEMBER 4, 2002

 

                This certifies that, for the issuance and delivery of a
promissory note in the original principal amount of twenty-one million fifty-one
thousand five hundred dollars ($21,051,500) dated of even date herewith (the
“Note”), which Note is subject to a pledge agreement between the parties of even
date herewith (the “Pledge Agreement”), BROADCOM CORPORATION, a California
corporation or its registered assigns (“Holder”) is entitled, subject to the
terms set forth below, to purchase from 3COM CORPORATION, a Delaware corporation
(the “Company”), up to seven million one hundred thousand (7,100,000) shares
(such number of shares being referred to herein as the “Original Amount”) of the
Common Stock of the Company (the “Common Stock”), as constituted on the date
hereof (the “Warrant Issue Date”), upon surrender hereof, at the principal
office of the Company referred to below, with the notice of exercise form
attached hereto duly executed, and simultaneous payment therefor in lawful money
of the United States or otherwise as hereinafter provided, at the exercise price
per share as set forth in Section 2 below.  The Original Amount, character and
Exercise Price of such shares of Common Stock are subject to adjustment as
provided below.  The term “Warrant” as used herein shall include this Warrant,
and any warrants delivered in substitution or exchange therefor as provided
herein.

 

                1.             Term of Warrant.

 

                                (a)           Subject to the terms and
conditions set forth herein and compliance with any applicable regulatory
requirements, this Warrant shall be exercisable, in whole or in part, commencing
on January 1, 2001  and ending at 5:00 p.m., Pacific Standard Time, on December
4, 2002 (the “Expiration Date”), and, except as otherwise provided herein, shall
be void thereafter.

 

                                (b)           In the event that the Expiration
Date of this Warrant falls on a day which is not a Business Day, the Expiration
Date shall be adjusted to the Business Day immediately following such Expiration
Date.  As used herein, the term “Business Day” means each day other

 

 

 

--------------------------------------------------------------------------------


 

than a Saturday, Sunday or other day on which banks in the location of the
principal office of the Company are legally authorized to close.

 

                2.             Exercise Price.  The per share exercise price at
which this Warrant may be exercised shall be equal to $9.31 (the “Exercise
Price”).

 

                3.             Exercise of Warrant.

 

                                (a)           The purchase rights represented by
this Warrant are exercisable by the Holder in whole or in part subject to
compliance with applicable regulatory requirements, at any time and from time to
time, during the term hereof as described in Section 1 above, by the surrender
of this Warrant and the Notice of Exercise annexed hereto duly completed and
executed on behalf of the Holder, at the office of the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
Holder at the address of the Holder appearing on the books of the Company), upon
payment (i) in cash or by check acceptable to the Company, (ii) by cancellation
by the Holder of indebtedness of the Company to the Holder, or (iii) by a
combination of (i) and (ii), of an amount equal to the then applicable Exercise
Price per share multiplied by the number of shares then being purchased.

 

                                (b)           This Warrant shall be deemed to
have been exercised immediately prior to the close of business on the date of
its surrender for exercise as provided above, and the person entitled to receive
the shares of Common Stock issuable upon such exercise shall be treated for all
purposes as the holder of record of such shares as of the close of business on
such date.  Subject to Section 15 hereof, as promptly as practicable on or after
such date and in any event within ten (10) days thereafter, the Company, at its
expense, shall issue and deliver to the person or persons entitled to receive
the same a certificate or certificates for the number of shares issuable upon
such exercise.  Subject to Section 15 hereof, in the event that this Warrant is
exercised in part, the Company, at its expense, will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.

 

                4.             Fractional Shares.  No fractional shares will be
issued in connection with any exercise of this Warrant, and the number of shares
to which the Holder is entitled upon exercise of this Warrant shall be rounded
down to the nearest whole number.

 

                5.             Replacement of Warrant.  On receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company at its expense shall execute and deliver, in lieu of
this Warrant, a new warrant of like tenor and amount.

 

                6.             No Rights as Stockholder.  Subject to Sections 9
and 11 of this Warrant, the Holder shall not be entitled to vote or receive
dividends pursuant to this Warrant or be deemed the holder of Common Stock
pursuant to this Warrant, nor shall anything contained herein be construed to
confer upon the Holder, as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any

 

 

-2-

--------------------------------------------------------------------------------


 

recapitalization, issuance of stock, reclassification of stock, change of par
value, or change of stock to no par value, consolidation, merger, conveyance, or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised as
provided herein.

 

                7.             Transfer of Warrant.    Subject to the
restrictions on transfer set forth herein, the rights and obligations of the
Holder pursuant to this Warrant shall be binding upon and benefit the
successors, assigns, heirs, administrators and transferees of the Holder;
provided, however, that neither this Warrant nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by the Holder without the prior written consent of the Company
except in connection with an assignment in whole to a successor corporation to
the Holder, provided that such successor corporation acquires all or
substantially all of the Holder’s property and assets and the Company’s rights
hereunder are not impaired or to a direct or indirect wholly-owned subsidiary of
the Holder.  Notwithstanding the immediately preceding sentence, except for the
restrictions on transfer set forth hereafter, this Warrant shall be assignable
by the Holder without obtaining the prior written consent of the Company if a
Definitive Agreement (as defined in the Note) is not entered into by the Company
and the Holder by June 1, 2001.

 

                                (a)           The Company will maintain a
register (the “Warrant Register”) containing the names and addresses of the
Holder or Holders.  Any Holder of this Warrant or any portion thereof may change
his address as shown on the Warrant Register by written notice to the Company
requesting such change.  Any notice or written communication required or
permitted to be given to the Holder may be delivered or given by mail to such
Holder as shown on the Warrant Register and at the address shown on the Warrant
Register.  Until this Warrant is transferred on the Warrant Register of the
Company, the Company may treat the Holder as shown on the Warrant Register as
the absolute owner of this Warrant for all purposes, notwithstanding any notice
to the contrary.

 

                                (b)           The Company may, by written notice
to the Holder, appoint an agent for the purpose of maintaining the Warrant
Register referred to in Section 7(a) above, issuing the Common Stock or other
securities then issuable upon the exercise of this Warrant, exchanging this
Warrant, replacing this Warrant, or any or all of the foregoing.  Thereafter,
any such registration, issuance, exchange, or replacement, as the case may be,
shall be made at the office of such agent.

 

                                (c)           Notwithstanding anything else
contained herein to the contrary, this Warrant may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee.  Subject to the
provisions of this Warrant with respect to compliance with the Securities Act of
1933, as amended (the “Act”) and this Section 7, title to this Warrant may be
transferred by endorsement (by the Holder executing the Assignment Form annexed
hereto) and delivery in the same manner as a negotiable instrument transferable
by endorsement and delivery.

 

                                (d)           On surrender of this Warrant for
exchange, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Act and with the limitations
on assignments and transfers contained in this Section 7, the

 

 

-3-

--------------------------------------------------------------------------------


 

Company at its expense shall issue to or on the order of the Holder a new
warrant or warrants of like tenor, in the name of the Holder or as the Holder
(on payment by the Holder of any applicable transfer taxes) may direct, for the
number of shares issuable upon exercise hereof.

 

                                (e)           The Holder of this Warrant, by
acceptance hereof, acknowledges that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except in compliance with the registration requirements of
the Act, subject, nevertheless, to the disposition of the Holder’s property
being at all times within its control, and except that Holder shall not sell any
of the shares of Common Stock issued upon exercise of this Warrant for a period
of at least 32 days after the date such shares were issued.

 

                                (f)            This Warrant and all shares of
Common Stock issued upon exercise hereof (unless registered under the Act) shall
be stamped or imprinted with a legend in substantially the following form:

 

                                                                                               
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR THE
AVAILABILITY OF AN EXEMPTION FROM REGISTRATION THEREUNDER.

 

                                (g)           The Company shall undertake the
obligations relating to the registration of the shares of Common Stock on Form
S-3 following exercise of the Warrant as set forth on Exhibit A attached hereto.

 

                8.             Reservation of Stock; Stock Fully Paid.  The
Company covenants that during the term this Warrant is exercisable, the Company
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of Common Stock upon the exercise of this
Warrant and, from time to time, will take all steps necessary to amend its
Certificates of Incorporation (the “Certificate”) to provide sufficient reserves
of shares of Common Stock issuable upon exercise of the Warrant and will refrain
from effecting any amendment to the Certificate which in any manner would affect
the rights or privileges of the holders of its Common Stock.  The Company
further covenants that all shares that may be issued upon the exercise of rights
represented by this Warrant, upon exercise of the rights represented by this
Warrant and payment of the Exercise Price, all as set forth herein, will be duly
authorized, validly issued, fully paid and nonassessable.  The Company agrees
that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for shares of Common Stock upon the
exercise of this Warrant.

 

 

-4-

--------------------------------------------------------------------------------


 

                9.             Notices.

 

                                (a)           Whenever the Exercise Price or
number of shares purchasable hereunder shall be adjusted pursuant to Section 11
hereof, the Company shall issue a certificate signed by its chief financial
officer setting forth, in reasonable detail, the event requiring the adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the Exercise Price and number of shares purchasable hereunder
after giving effect to such adjustment, and shall cause a copy of such
certificate to be mailed (by first-class mail, postage prepaid) to the Holder of
this Warrant.

 

                                (b)           In case:

 

                                                (i)            the Company shall
take a record of the holders of its Common Stock (or other stock or securities
at the time receivable upon the exercise of this Warrant) for the purpose of
entitling them to receive any dividend or other distribution, or any right to
subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, or

 

                                                (ii)           of any capital
reorganization of the Company, any stock split or subdivision, or reverse stock
split or combination, or any similar event involving the Common Stock, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any sale, transfer or
other conveyance of all or substantially all of the assets of the Company to
another corporation, or

 

                                                (iii)          of any voluntary
dissolution, liquidation or winding-up of the Company,

 

then, and in each such case, the Company will mail or cause to be mailed or send
by facsimile transmission to the Holder or Holders a notice specifying, as the
case may be, (A) the date on which a record is to be taken for the purpose of
such dividend, distribution or right, and stating the amount and character of
such dividend, distribution or right, or (B) the date on which a record is to be
taken for determining stockholders entitled to vote upon such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up.  Such
notice shall be mailed or faxed at least 10 business days prior to the date
therein specified.

 

                                (c)           All such notices, advices and
communications shall be deemed to have been received (i) in the case of personal
delivery, on the date of such delivery, (ii) in the case of mailing, on the
third business day following the date of such mailing, and (iii) in the case of
facsimile transmission, on the date of such transmission.  Such notices, advices
and communications shall be made:

 

 

-5-

--------------------------------------------------------------------------------


 

 

 

if to the Company, to:

 

 

 

 

 

3Com Corporation

 

 

5400 Bayfront Plaza

 

 

Santa Clara, CA  95052-8145

 

 

Attention:  General Counsel

 

 

Facsimile:  (408) 326-5001

 

 

 

 

 

with a copy to:

 

 

 

 

 

Wilson Sonsini Goodrich & Rosati

 

 

650 Page Mill Road

 

 

Palo Alto, CA  94304

 

 

Attention:  Katharine A. Martin, Esq.

 

 

Facsimile:  (650) 493-6811

 

 

 

 

 

if to the Holder, to:

 

 

 

 

 

Broadcom Corporation

 

 

16215 Alton Parkway

 

 

Irvine, CA  92619

 

 

Attention:  Chief Financial Officer

 

 

Facsimile:  (949) 450-8715

 

 

 

 

 

with a copy to:

 

 

 

 

 

Broadcom Corporation

 

 

16215 Alton Parkway

 

 

Irvine, CA  92619

 

 

Attention:  General Counsel

 

 

Facsimile:  (949) 450-8704

 

 

                10.           Amendments.

 

                                (a)           This Warrant and any term hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

 

                                (b)           No waivers of, or exceptions to,
any term, condition or provision of this Warrant, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision.

 

                11.           Adjustments.

 

                                (a)           The Exercise Price and the number
of shares purchasable hereunder shall be subject to adjustment from time to time
as follows:

 

                                                (i)            The Exercise
Price shall be adjusted from time to time in the case of any stock split,
subdivision of the number of shares of the Common Stock or similar event
involving Common Stock (a “Split”) or any reverse stock split, combination or
similar event

 

 

 

-6-

--------------------------------------------------------------------------------


 

involving the Common Stock (a “Combination”) and, accordingly, the Exercise
Price shall be proportionately decreased in the case of a Split or increased in
the case of a Combination, as of the close of business on the date the Split or
Combination becomes effective, computed to the nearest cent.

 

                                                (ii)           In case of any
reclassification or change of outstanding shares of Common Stock (except a Split
or Combination, or a change in par value, or a change from par value to no par
value, or a change from no par value to par value), or in case of any
consolidation or merger to which the Company is a party or any sale, transfer or
other conveyance of all or substantially all of the Company’s assets, the
Company, or its successor, as the case may be, shall assume, by written
instrument executed and delivered to the registered holder of this Warrant at
such Holder’s address shown on the registration books of the Company the
obligation to deliver to the Holder of this Warrant, upon due exercise thereof,
the kind and amount of stock and other securities and property receivable upon
such reclassification, change, consolidation, merger, sale, transfer or
conveyance by a Holder of the number of shares which would have been issued to
such Holder had this Warrant been exercised immediately prior thereto.

 

                                                As evidence of the kind and
amount of stock or other securities or property which shall be issuable upon the
exercise of this Warrant after any such reclassification, change, consolidation,
merger, sale, transfer or conveyance, the Company shall maintain in its records
at its principal office a certificate of any firm of independent public
accountants (who may be the regular auditors retained by the Company) with
respect thereto.

 

                                                The provisions of this clause
(ii) shall similarly apply to successive reclassifications, changes,
consolidations, mergers, sales, transfers or conveyances.

 

                                                Upon any adjustment of the
Exercise Price herein above provided for, the number of shares issuable upon
exercise of this Warrant shall be changed to the number of shares calculated to
the next highest whole share obtained by dividing (A) the aggregate Exercise
Price payable for the purchase of all shares issuable upon exercise prior to
such adjustment by (B) the Exercise Price in effect immediately after such
adjustment.

 

                                                (iii)          Whenever the
Exercise Price or the number of shares purchasable upon the exercise of this
Warrant is adjusted as herein provided, the Company shall:

 

                                                                (A)         
forthwith place on file at its office a certificate signed by the Chief
Financial Officer of the Company, showing in appropriate detail the facts
requiring such adjustment, the computation thereof, the Exercise Price after
such adjustment, and the number of shares purchasable upon the exercise of this
Warrant after such adjustment with respect to each share originally purchasable
upon exercise hereof, and shall exhibit the same from time to time to any holder
of this Warrant desiring an inspection thereof, and

 

                                                                (B)          
within ten (10) days thereafter cause a notice to be mailed to the Holder hereof
at its address shown in the registration books of the Company stating that such
adjustment has been effected and the adjusted Exercise Price and the number of
shares purchasable as aforesaid.

 

 

 

-7-

--------------------------------------------------------------------------------


 

                                                (iv)          Irrespective of
any adjustments in the Exercise Price or the number of shares or the number or
kind of other securities purchasable upon exercise of this Warrant, this Warrant
or any Warrant thereafter issued may continue to express the same price and
number and kind of shares as are stated in the Warrants initially issued by the
Company.

 

                                (b)           If any event occurs as to which in
the opinion of the Board of Directors of the Company the other provisions of
this Section 11 are not strictly applicable or if strictly applicable would not
adequately protect from dilution the exercise rights of the Holder in accordance
with the intent and principles of such provisions (including, without
limitation, a spin-off, split-off or extraordinary dividend), then the Board of
Directors of the Company shall make an equitable adjustment in the application
of such provisions, in accordance with such intent and principles of such
provisions, so as to protect such exercise rights as aforesaid, but in no event
shall such adjustment have the effect of increasing the Exercise Price.

 

12.           Taxes.  The issue of any stock or other certificate upon the
exercise of this Warrant shall be made without charge to the Holder for any
documentary, stamp or similar tax in respect of the issue of such stock or
certificate.

 

13.           Valid Issuance.  Company represents to Holder that this Warrant
and the shares of Common Stock issuable upon the exercise of this Warrant have
been duly authorized by all necessary corporate action, this Warrant has been
duly executed and delivered and constitutes a legally binding agreement of the
Company enforceable in accordance with the terms hereof, the Company has
reserved out of its authorized and unissued shares of Common Stock a number of
shares sufficient to provide for the exercise of the rights represented by this
Warrant, and the shares of Common Stock issuable upon exercise of this Warrant,
when issued in accordance with the terms hereof, will be validly issued, fully
paid and nonassessable.

 

14.           Representations by Holder.  Holder represents and warrants that
it:  (a) is an “accredited investor” within the meaning of Rule 501 promulgated
under the Securities Act of 1933; (b) is acquiring this Warrant for investment
intent for Holder’s own account, not as a nominee or agent, and not with a view
to the distribution or resale of any part thereof; (c) has full power and
authority to enter into this Warrant; (d) has received all of the information it
considers necessary or appropriate for deciding whether to purchase this
Warrant; (e) has had an opportunity to ask questions and receive answers from
the Company regarding the terms and conditions of the offering of this Warrant;
(f) is able to fend for itself, can bear the economic risk of investment and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the Warrant; and
(g) will not sell any of the shares of Common Stock issued upon exercise of this
Warrant for a period of at least 32 days after the date such shares were issued.

 

15.           Acknowledgments by Holder. Holder acknowledges that this Warrant
and the Common Stock issued upon exercise of this Warrant shall be deemed
Pledged Securities (as defined in the Pledge Agreement and except to the extent
set forth in the Pledge Agreement), as long as any Obligations (as defined in
the Note) are then owed to the Company by Holder, and as such, except as
contemplated by the Pledge Agreement, the Company shall not be required to
deliver this Warrant or any certificates for Common Stock issuable upon exercise
of this Warrant to Holder in order to perfect the Company’s security interest in
the Pledged Securities.

 

 

 

-8-

--------------------------------------------------------------------------------


 

16.           Governing Law.  This Warrant shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware without reference
to its principles of conflicts of law.

 

 

 

 

-9-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be executed
by each of their respective officers thereunto duly authorized.

 

Dated as of:  December 4, 2000

 

 

3COM CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BROADCOM CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

-10-

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

 

 

To:  3Com Corporation

 

(1)           The undersigned hereby elects to purchase ______ shares of Common
Stock of 3Com Corporation, pursuant to the terms of the attached Warrant, and
tenders herewith payment of the purchase price for such shares in full;

 

(2)           The undersigned hereby elects to purchase _______ shares of Common
Stock of 3Com Corporation, pursuant to the terms of the attached Warrant, and
tenders herewith ________ shares of 3Com Corporation held by the undersigned,
the value of which equals the aggregate exercise price of the shares of Common
Stock set forth above in accordance with Section 2 of the Warrant; or

 

                                (3)           Please issue a certificate or
certificates representing said shares of Common Stock in the name of the
undersigned or in such other name as is specified below:

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

                                (4)           Please issue a new Warrant for the
unexercised portion of the attached Warrant in the name of the undersigned or in
such other name as is specified below:

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

(Date)

 

(Signature)

 

 

 

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

 

 

                                FOR VALUE RECEIVED, the undersigned registered
owner of this Warrant hereby sells, assigns and transfers unto the Assignee
named below all of the rights of the undersigned under the within Warrant, with
respect to the number of shares of Common Stock set forth below:

 

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and does hereby irrevocably constitute and appoint Attorney _____________ to
make such transfer on the books of 3Com Corporation, maintained for the purpose,
with full power of substitution in the premises.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Holder

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1.               Within three months following the date of the Warrant, so long
as the Company remains eligible to use a registration statement on Form S-3 (as
defined below), the Company will file a Form S-3 with the Securities and
Exchange Commission and use its commercially reasonable efforts to have declared
effective such registration statement relating to the resale in accordance with
the Securities Act of 1933, as amended (the “Securities Act”), of any shares of
Common Stock issued to Holder upon exercise of this Warrant which do not then
qualify for an exemption from such registration under Rule 144 under the
Securities Act or a comparable or successor exemption from registration.  Holder
agrees to cooperate with the Company in all reasonable ways to effect such
registration, subject to the Company and Holder entering into a supplemental
agreement which sets forth customary registration procedures and indemnities. 
The Company will use its commercially reasonable efforts to keep such
registration effective for a total of thirty (30) days during each calendar
quarter.  It is the Company’s current intention that such trading period will
generally occur during the second (2nd) month of each calendar quarter;
provided, however, that the Company may select another thirty (30) day period or
prevent trading in any particular quarter for reasonable business reasons
provided that the Company uses commercially reasonable efforts to keep such
registration effective for an aggregate of at least one hundred twenty (120)
days during each calendar year.   The Company shall not be required to maintain
the effectiveness of any registration statement after the earlier of (i) the
shares of Common Stock issued upon exercise hereof may be sold without
registration pursuant to Rule 144 under the Securities Act or a comparable or
successor exemption from registration and (ii) Holder has exercised in full this
Warrant and the Holder no longer holds any of the shares of Common Stock issued
upon exercise hereof.

 

2.               The Company shall bear all expenses other than Holder Expenses
(as defined below) incurred in connection with any registration hereunder,
including without limitation all registration and filing fees, fees with respect
to any filings required to be made with the National Association of Securities
Dealers, listing fees relative to any stock exchange or national market system,
fees and expenses of compliance with state securities or blue sky laws, printing
expenses, fees and disbursements of counsel for the Company, and fees and
disbursements of all independent public accountants of the Company.  Holder
shall bear the following expenses (collectively,  “Holder Expenses”): (i)
Holder’s legal costs, including the fees and expenses of any counsel selected by
Holder to represent it, and (ii) the brokerage or underwriting commissions
attributable to Holder’s shares.

 

3.               As used herein, the term “Form S-3” means such form under the
Securities Act as in effect on the date hereof or any successor registration
form under the Securities Act subsequently adopted by the Securities and
Exchange Commission which permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the
Commission (other than for use for employee stock and options).

 

 

 

 

--------------------------------------------------------------------------------

